McMILLAN, Judge.
The appellant was convicted, pursuant to his guilty pleas, of robbery in the second degree, in violation of § 13A-8-42, Code of Alabama (1975), and theft in the second degree, in violation of § 13A-8-4, Code of Alabama (1975). Appellant was sentenced to ten years’ imprisonment on the robbery charge, and three years’ imprisonment on the theft charge, with these sentences to run concurrently. Thereafter, appellate *1076counsel filed a “no merit” letter with this Court in which he alleged that no reversible error exists in this cause.
The State argues, and we agree, that this cause is due to be remanded to the trial court for appointment of new counsel to represent the appellant in this appeal. Graves v. State, 540 So.2d 97 (Ala.Cr.App. 1988); Moore v. State, 531 So.2d 69 (Ala. Cr.App.1988). The date of appointment of counsel shall be within 90 days and the time for filing briefs shall begin to run from the date of appointment.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.